t c memo united_states tax_court maurice c wilson and dorris e wilson petitioners v commissioner of internal revenue respondent docket no filed date maurice c wilson and dorris e wilson pro sese steven m webster for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion petitioner maurice c wilson mr wilson filed a response mr wilson’s response to respondent’s motion and a supplement mr wilson’s supplement to that response respondent filed a reply respondent’s reply to mr wilson’s response as supplemented and mr wilson filed a reply mr wilson’s reply to respondent’s reply ’ we shall grant respondent’s motion background all of the facts on which respondent relies in respondent’s motion have been deemed established pursuant to the court’s order under rule f dated date and pursuant to rule c at the time the petition in this case was filed mr wilson resided in goldsboro north carolina and ms wilson resided in myrtle beach south carolina during and mr wilson operated pleasantville medical services pleasantville as a pharmacy pleasantville was located in baltimore maryland within the operating location of dk medical services inc d b a industrial medical and physical therapy industrial medical deborah kolodner mr wilson’s daughter owned and operated industrial medical ‘petitioner dorris e wilson ms wilson did not sign mr wilson’s response mr wilson’s supplement to that response or mr wilson’s reply there is no indication in the record that ms wilson authorized mr wilson to speak on her behalf in those filings we conclude that ms wilson does not dispute that respondent’s motion should be granted as to her assuming arguendo that we had not concluded that ms wilson does not dispute that respondent’s motion should be granted as to her on the record before us we conclude that respondent’s motion should be granted as to ms wilson 7all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all section refer- ences are to the internal_revenue_code in effect for the years at issue - - although mr wilson was not a licensed pharmacist in the state of maryland during and he distributed through pleasantville during those years medication and medical_supplies to patients of industrial medical during and petitioners as contractors for industrial medical received the following amounts of compensation from that business in the form of checks written on its business operating bank account mr wilson’s compensation from industrial medical year amount of compensation dollar_figure ms wilson’s compensation from industrial medical year amount of compensation dollar_figure big_number industrial medical accounted for the foregoing amounts of compensation paid to mr wilson and to ms wilson as contract service expenses in the corporate_income_tax return that industrial medical filed for each of its taxable years and industrial medical deducted the respective amounts of compensation that it had paid to mr wilson and to ms wilson sindustrial medical also paid compensation to other contrac- tors in the form of checks written on its business operating bank account during each of those years during mr wilson received an additional dollar_figure from industrial medical in the form of checks written on a bank account other than its business operating bank account those checks specifically identified the purpose of such checks as loan repayments and the proceeds of those checks represented loan repayments petitioners jointly filed form_1040 u s individual_income_tax_return for joint_return in their joint_return petitioners did not report the dollar_figure in compensation and the dollar_figure in compensation that industrial medical paid during to mr wilson and ms wilson respectively petitioners jointly filed form_1040 u s individual_income_tax_return for joint_return in their joint_return petitioners did not report the dollar_figure in compensation and the dollar_figure in compensation that industrial medical paid during to mr wilson and to ms wilson respectively after a trial by jury in the united_states district_court for the district of maryland u s district_court the jury found mr wilson guilty inter alia of income_tax evasion under sec_7201 for the taxable years and for underreporting taxable_income of approximately dollar_figure and approximately dollar_figure and underpaying tax of approximately dollar_figure - - and approximately dollar_figure for those respective years ’ we shall refer to the proceeding in the u s district_court in which the jury found mr wilson guilty of inter alia income_tax evasion under sec_7201 as mr wilson’s criminal tax proceeding pursuant to the judgment imposed against mr wilson in mr wilson’s criminal tax proceeding the u s district_court ordered mr wilson inter alia to pay restitution to the internal_revenue_service irs in the amount of dollar_figure the amount of restitution that the u s district_court ordered mr wilson to pay to the irs was equal to the sum of the tax for each of the taxable years and that the jury found mr wilson underpaid for each such year on date respondent issued to petitioners a notice_of_deficiency notice for the taxable years and in that notice respondent determined deficiencies in petitioners’ federal_income_tax tax_fraud penalties under sec_6663 and accuracy-related_penalties under sec_6662 as follows ‘mr wilson was also found guilty of aiding_and_abetting under u s c sec_2 -in a separate proceeding in the u s district_court after a trial by jury the jury found mr wilson guilty of mail fraud under u s c sec_1341 and aiding_and_abetting under u s c sec_2 pursuant to the judgment imposed against mr wilson in that criminal proceeding the u s district_court ordered mr wilson inter alia to pay restitution to certain insurance_companies in the amount of dollar_figure petitioners’ fraud_penalty accuracy-related_penalty year deficiency under sec_6663 under sec_6662 dollar_figure ‘dollar_figure dollar_figure big_number ‘dollar_figure dollar_figure ‘respondent determined to impose the fraud_penalty under sec for the taxable years and on the portions of the underpayments attributable to the dollar_figure and dollar_figure of compensation that respondent determined mr wilson received during those respective years respondent determined to impose the accuracy-related pen- alty under sec_6662 for the taxable years and on the portions of the underpayments attributable to the dollar_figure and dollar_figure of compensation that respondent determined ms wilson received during those respective years discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the party moving for summary_judgment bears the burden of proving that there is no genuine issue of material fact the factual materials and the inferences therefrom are to be read in the light most favorable to the party opposing summary_judgment 85_tc_527 79_tc_340 however the party opposing summary_judgment cannot rest upon mere allegations or denials set forth in that party’s pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d 85_tc_267 in mr wilson’s response as supplemented and mr wilson’s - reply mr wilson disputes certain of the facts on which respon- dent relies in respondent’s motion for example mr wilson contends that any money that he received from industrial medical represented loan repayments ’ we reject that contention the matters deemed established and deemed admitted in the instant case establish inter alia that during and industrial medical paid compensation to mr wilson of dollar_figure and dollar_figure respectively and to ms wilson of dollar_figure and dollar_figure respec-- tively which they failed to include in their respective and joint returns we also reject mr wilson’s contention that there are factual disputes with respect to other matters on which respondent relies in respondent’s motion that is because those other matters have been deemed established and deemed admitted in the instant case in mr wilson’s response as supplemented and mr wilson’s reply mr wilson also alleges certain facts upon which respon- some of the facts on which respondent relies in respon- dent’s motion and which mr wilson disputes are not material to resolving the issues raised in respondent’s motion for example in mr wilson’s supplement mr wilson asserts that he never claimed to be a pharmacist and that he did not own or operate pleasantville ‘respondent does not dispute that in addition to the unre- ported compensation of dollar_figure that mr wilson received from industrial medical during mr wilson received dollar_figure in loan repayments from industrial medical during that year smoreover as discussed below the doctrine_of collateral_estoppel precludes mr wilson from litigating here matters litigated in mr wilson’s criminal tax proceeding --- - dent does not rely in respondent’s motion for example mr wilson alleges that his fine irs obligation that was ruled by judge legg in the u s district_court is settled and satisfied and paid in full assuming arguendo that mr wilson has in fact paid what he refers to as a fine ’ and the restitution ordered by the judgment in mr wilson’s criminal tax proceeding those facts are not material to our resolving the issues raised in respondent’s motion the payment of a fine an assessment or restitution for income_tax evasion under sec_7201 does not bar imposition of the fraud_penalty under sec_6663 ' addi- tions to tax like those imposed for fraud under sec_6663 are remedial and not punitive 303_us_391 62_f3d_97 4th cir affg tcmemo_1994_128 98_tc_165 such additions to tax are provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the significant expense of investi- gation and the loss resulting from a taxpayer’s actions or omissions helvering v mitchell supra the judgment in mr wilson’s criminal tax proceeding did not order mr wilson to pay a fine that judgment inter alia ordered mr wilson to pay an assessment of dollar_figure we note that respondent states in respondent’s reply that assuming that the income_tax liabilities were paid the peti- tioners’ sic shall receive credit for the payment upon assess-- ment of the tax_liabilities --- - all of the facts on which respondent relies in respondent’s motion have been deemed established and deemed admitted those facts include the material facts on which we may proceed to resolve the issues in respondent’s motion we conclude that there are no genuine issues of material fact regarding those issues with respect to respondent’s determinations of deficiencies and accuracy-related_penalties for the taxable years and on the record presented we sustain those determinations with respect to the fraud penalties under sec_6663 that respondent determined against mr wilson for the taxable years and respondent contends in respondent’s motion that under 43_tc_50 affd 360_f2d_358 4th cir the prior criminal judgments for tax_evasion are conclusive and binding on mr wilson and he is estopped from denying in this case that he willfully filed a false and fraudulent income_tax return for the taxable years and with the intent to evade tax in 440_us_147 the supreme court of the united_states supreme court examined and discussed the doctrine_of collateral_estoppel the supreme court stated in pertinent part under collateral_estoppel once an issue is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action -- - involving a party to the prior litigation to preclude parties from contesting matters that they have had a full and fair opportunity to litigate protects their adversaries from the expense and vexation attend- ing multiple lawsuits conserves judicial resources and fosters reliance on judicial action by minimizing the possibility of inconsistent decisions id pincite fn ref omitted we hold that the doctrine_of collateral_estoppel bars mr wilson from relitigating in the instant case the matters liti- gated in mr wilson’s criminal tax proceeding e whether mr wilson underreported his income and underpaid his tax for each of the taxable years and and whether his underpayment of such tax for each such year was due to fraud on the record presented we sustain respondent’s determinations with respect to the respective fraud penalties under sec_6663 that respondent determined against mr wilson for the taxable years and we have considered all of mr wilson’s arguments and conten- tions that are not discussed herein and we find them to be without merit and or irrelevant on the record presented for purposes of respondent’s motion we shall grant that motion to reflect the foregoing an appropriate order will be issued and decision will be entered for respondent
